DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al, herein referred to as Cook (WO2016/089368A1).
Regarding claim 1, Cook teaches a method of forming a casting article for investment casting, the casting article including a sacrificial material (displacement material) about a core [0002], the method comprising: controlling a temperature of a plurality of sacrificial material fluid input zones (sacrificial material (displacement material in [0048] reads on sacrificial material) enters via nozzle displacement legs 314 a and 314 b and are heated/cooled via the thermal conduits 502 [0026] ) in a mold [0047] 
configured to receive a sacrificial material fluid to form a sacrificial material about the core (316) that is positioned within the mold (figure 5 , the core 316 and the sacrificial fluids in the thermal conduits 502 are position within the mold [0045] ); and forming the casting article by introducing a sacrificial material fluid into the mold and about the selected core [0048].
Regarding claim 9, Cook teaches a method of forming a casting article for investment casting, the casting article including a core (316) surrounded by a sacrificial material (displacement material [0002]), the method comprising: positioning the core within a mold [0028], wherein a space is formed between an exterior surface of the core and an interior surface of the mold (space between mold assembly 700 and core 316 in figure 7 and in figure 3 inside vs. outside diameter [0045]), 
the space between the exterior surface of the core and the interior surface of the mold defining a shape of the component for the investment casting ( see figures 5 and 7 [0046 and 0059]))
 the mold including a plurality of sacrificial material fluid input zones configured to receive a sacrificial material fluid to form the sacrificial material about the core in the shape of the component for the investment casting (sacrificial material (displacement material in [0048] reads on sacrificial material) enters via nozzle displacement legs 314 a and 314 b and are heated/cooled via the thermal conduits 502 [0026]); 
 controlling a temperature of the plurality of sacrificial material fluid input zones in the mold to heat a plurality of flows of the sacrificial material fluid to selected temperatures [0048];
and forming the casting article by introducing the sacrificial material fluid into the mold and about the core [0026], wherein the sacrificial material fluid comprises a wax or a polymer (sand and graphite are polymers [0026]);
 wherein at least one of the plurality of sacrificial material fluid zones includes at least one sacrificial material fluid input (nozzle displacement legs 314 a, 314b) for depositing the sacrificial material fluid into the space formed between the mold and the core to fill the space formed between the exterior surface of the core and the interior surface of the mold with the sacrificial material fluid, the sacrificial material fluid when solidified forming the sacrificial material about the core [0026, 0046 and 0059]. 
Regarding claim 2, Cook teaches wherein controlling the temperature includes: heating a plurality of flows of the sacrificial material fluid to different temperatures; directing one of the plurality of flows of the sacrificial material fluid at a first temperature to a first sacrificial material input zone of the mold, and directing another of the plurality of flows of sacrificial material fluid at a second, different temperature to a second, different sacrificial material fluid input zone. Cook discloses “in other embodiments, however, each thermal conduit 502 a-c may be fluidly coupled to separate and discrete heat exchangers 508 and associated pumps 510. In such embodiments, an operator (or an automated control system) may be able to selectively and actively vary the temperature of the thermal fluid 504 in each thermal conduit 502 a-c and thereby selectively alter the thermal profile of the mold assembly 500 at the locations of the individual thermal conduits 502 a-c and thereby produce a desired heat gradient across the mold 302. Moreover, in such embodiments, the thermal fluid 504 in each fluid circuit may be the same type or a different type of fluid. In yet other embodiments, two or more of the thermal conduits 502 a-c may be grouped together and placed in fluid communication with a common heat exchanger 508 and associated pump 510 independent of the other thermal conduits 502 a-c” [0047]. Therefore, Cook is teaching each of the conduits can have a different temperature throughout the mold. Since the sacrificial / displacement materials are spread throughout the mold, the sacrificial/displacement material would also have a different temperature profile. Cook further supports this by disclosing “in this manner, different heat profiles may be applied via strategically located thermal conduits 502 to the bit blades 102 (FIG. 1) and junk slots 124 (FIG. 1), since the junk slots 124 are typically formed using a displacement material that has different thermal properties than those of the bit blade 102” [0048].
Regarding claims 3 and 12, Cook teaches wherein controlling the temperature includes controlling the temperature of the sacrificial material fluid received in each sacrificial material fluid input zone based on a characteristic of the core in the respective sacrificial material fluid input zone ( “in any of the aforementioned embodiments, actuated baffle-like members may be incorporated in one or more of the thermal conduits 502a-c to restrict or expand flow within each thermal conduit 502a-c to thereby modulate imposed heat gradients using a minimum number of heat exchangers 508 and/or pumps 510. As an example, alternating thermal conduits 502 may be coupled to two distinct groups (e.g., via the use of two heat exchanger 508/pump 510 systems or the use of baffles). In this manner, different heat profiles may be applied via strategically located thermal conduits 502 to the bit blades 102 (FIG. 1) and junk slots 124 (FIG. 1), since the junk slots 124 are typically formed using a displacement material that has different thermal properties than those of the bit blade 102. In the case of a four-bladed bit, the mold 302 would be configured with eight thermal conduits 502 (perhaps similar to those shown in FIG. 5B), where a first group of four conduits 502 may be located below each bit blade 102 and a second group of four conduits 502 may be located below each junk slot 124 and, therefore, between the thermal conduits 502 of the first group” [0048]). The junkslots and blades can read on different cores.
Regarding claims 4 and 13, Cook teaches wherein the mold includes a plurality of separable mold portions, and wherein controlling the temperature includes controlling a temperature of each of the plurality of separable mold portions [0048, 0051, 0074].
Regarding claims 5 and 14, Cook teaches wherein each separable mold portion includes a mold thermal conducting conduit therein configured to conduct a temperature controlled thermal fluid therethrough to control a temperature of at least the respective separable mold portion, and wherein controlling the temperature includes directing a plurality of temperature controlled thermal fluid flows through mold thermal conducting conduits of different separable mold portions [0037, 0048, 0051].
Regarding claims 6 and 15, Cook teaches further comprising forming the mold about a selected core of a plurality of varied cores by coupling two or more mold-selected separable mold portions together, the mold-selected separable mold portions selected to accommodate the selected core of the plurality of varied cores [0048, 0074].
Regarding claims 7 and 16, Cook teaches wherein forming the mold includes fastening (mechanical coupling reads on fastening) the two or more mold- selected separable mold portions together using fasteners [0074].
Regarding claims 8 and 17, Cook teaches wherein controlling the temperature of each separable mold portion includes controlling the temperature based on a characteristic of the core in the respective separable mold portion. Cook discloses separable parts [0074] and based on the part/core, there maybe be a variety of different type of conduits and thermal profiles [0046-0048]. 
Regarding claim 10, Cook teaches wherein one sacrificial material fluid input zone receives one of the plurality of flows of the sacrificial material fluid heated to a first temperature by the sacrificial material heating system and another sacrificial material fluid input zone receives another of the plurality of flows of the sacrificial material fluid heated to a second, different temperature by the sacrificial material heating system. Cook discloses “in other embodiments, however, each thermal conduit 502 a-c may be fluidly coupled to separate and discrete heat exchangers 508 and associated pumps 510. In such embodiments, an operator (or an automated control system) may be able to selectively and actively vary the temperature of the thermal fluid 504 in each thermal conduit 502 a-c and thereby selectively alter the thermal profile of the mold assembly 500 at the locations of the individual thermal conduits 502 a-c and thereby produce a desired heat gradient across the mold 302. Moreover, in such embodiments, the thermal fluid 504 in each fluid circuit may be the same type or a different type of fluid. In yet other embodiments, two or more of the thermal conduits 502 a-c may be grouped together and placed in fluid communication with a common heat exchanger 508 and associated pump 510 independent of the other thermal conduits 502 a-c” [0047]. Therefore, Cook is teaching each of the conduits can have a different temperature throughout the mold. Since the sacrificial / displacement materials are spread throughout the mold, the sacrificial/displacement material would also have a different temperature profile. Cook further supports this by disclosing “in this manner, different heat profiles may be applied via strategically located thermal conduits 502 to the bit blades 102 (FIG. 1) and junk slots 124 (FIG. 1), since the junk slots 124 are typically formed using a displacement material that has different thermal properties than those of the bit blade 102” [0048]. The nozzle legs 314 a, b read on input zone of the mold and the nozzle legs/inputs can be increased/decreased depending upon the desired number of flow paths [0026]. As for the sacrificial material heating system, heat exchanger 508 reads upon it [0042-0043]. 
Regarding claim 11, Cook teaches wherein the mold includes a plurality of separable mold portions, the method further comprising coupling together the plurality of separable mold portions to create the mold [0070-0072], wherein each separable mold portion includes at least one sacrificial material fluid input zone (input zones 314a, 314b, and [0026])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Atkins et al (US 2013/0333950 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754